DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The following claimed benefit is acknowledged: The instant application, filed on 15 November 2019, claims foreign priority to parent Application No. CN201811486635.1, filed on 06 December 2018.

Specification Objection
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner would suggest incorporating language towards the inventive concept surrounding the switching between operating modes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 12, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bamberger (US 6023322, hereinafter “Bamberger”).
Regarding Claim 1, Bamberger teaches a range finder (Fig. 2), comprising: an image capturing module (Col. 4, Lines 40-45. The examiner understands an image capturing module is necessitated by range finder 1 in order to optically present a magnified image of the sheep. The examiner interprets the following disclosed elements to be components of an image capturing module: TV view section 6, LCD display 20, display driver 51) configured to receive a first light beam emitted by an object (Fig. 3, sheep 3; or Fig. 8, golf cart 52; or Fig. 9, flag 53) for displaying an image of the object (Fig. 3, TV view section 6); a transceiver module (Fig. 6, elements 22, 23, 32, 33) configured to emit a second light beam to the object (Fig. 6, laser transmit section 22, laser diode 23) and receive the second light beam reflected by the object (Fig. 6, laser receive section 32, laser receiving diode 33) for obtaining a distance between the range finder and the object (Col. 5, Lines 16-22 & Col. 5, Lines 34-36); a switching module configured to output an electrical signal corresponding to a selected operating mode which is selected from a plurality of operating modes (Fig. 6, mode switch 42 illustrating arrow to CPU 21); an output device configured to show the selected operating mode corresponding to the electrical signal (Fig. 6, indicator 17); and a processing unit (Fig. 6, CPU 21) electrically connected to the image capturing module (Fig. 6, CPU 21connected to display driver 51), the transceiver module (Fig. 6, CPU 21 connected to transmit 22 and receive 32) and the output device (Fig. 6, CPU 21 connected to indicator 17) for receiving the electrical signal (Fig. 6, CPU 21 receiving arrow from mode switch 42) and controlling the image capturing module (Col. 6, Lines 39-42), the transceiver module (Col. 5, Lines 16-19) and the output device according to the electrical signal (Col. 6, Lines 39-48 & Fig. 6, CPU 22 intermediary between mode switch 42 and indicator 17).
Regarding Claim 12, Bamberger teaches the range finder according to Claim 1. Bamberger further teaches: the operating modes comprises a hunting mode and a golf mode (Fig. 9, indicator 17 & Col. 6, Line 49 through Col. 7, Line 10 teaches activation of a SCAN mode, as illustrated for golfing. Fig. 3, indicator 17 & Col. 7, Lines 30-67 teaches modes, absent a SCAN mode, as illustrated for hunting); when the processing unit judges the operating mode to be the hunting mode (Fig. 10, Step 115, SCAN mode not selected), the processing unit controls the image capturing module and the transceiver module (Col. 7, Line 31-38 “…hunter 2 engages the fire switch 31, causing the microcontroller 21 to emit a series of laser pulses…”)  for obtaining the image of the object and firing information corresponding to the object (Col. 9, Lines 23-27 “microcontroller 21 performs the range calculation… If Scan mode is not selected, the calculated range is displayed” & Col. 7, Lines 36-38 “The hunter then can use the displayed range for configuring his shot trajectory to the target 3”); when the processing unit judges the operating mode to be the golf mode (Fig. 10, Step 115, SCAN mode selected), the processing unit controls the image capturing module and the transceiver module (Col. 6, Lines 49-60 “pan the range finder 1 across a golf course visual scene… microcontroller 21 will continue to cause the laser transmit section 22 to emit multiple, sequential series of laser light pulses”) for obtaining the image of the object and location information corresponding to the object (Col. 6, Line 65 through Col. 7, Line 1 “range finder 1 is slowly panned across a scene, such as the golf course scene of FIGS. 8 and 9, each series of laser pulses will be reflected off of a different target, such as the golf cart 52 of FIG. 8 and then the flag 53 of FIG. 9” & Col. 9, Lines 29-30 “each subsequent range being displayed as it is calculated”).
Regarding Claim 15, Bamberger teaches the range finder according to Claim 1. Bamberger further teaches: wherein the transceiver module (Fig. 6, elements 22, 23, 32, 33) comprises a light-emitting unit (Fig. 6, laser diode 23) and a receiving unit (Fig. 6, laser receiving diode 33), the light-emitting unit is configured to emit the second light beam, the receiving unit is configured to receive the second light beam (Col. 5, Lines 16-22 & Col. 5, Lines 34-36) and output a signal to the processing unit, and the processing unit is configured to receive the signal for calculating the distance between the range finder and the object (Col. 6, Lines 28-39).
Regarding Claim 16, Bamberger teaches the range finder according to Claim 15. Bamberger further teaches: wherein the light-emitting unit is a laser diode (Fig. 6, laser diode 23), and the receiving unit is an avalanche photodetector (Fig. 6, laser receiving diode 33. The examiner understands laser receiving diodes to encompass avalanche photodiodes (APDs)).
Regarding Claim 17, Bamberger teaches the range finder according to Claim 1. Bamberger further teaches: wherein the first light beam is visible light (Inherent, as the examiner understands visible light is reflected from an object and received by the range finder for optical viewing, Col. 4, Line 44), and the second light beam is invisible light (Col. 5, Line 13, laser diode 23 emits infrared light).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bamberger in view of Chen et al. (US 2018/0351552, hereinafter “Chen”).
Regarding Claim 2, Bamberger teaches the range finder according to Claim 1. Bamberger may not explicitly teach; however, Chen teaches: wherein the switching module comprises a circuit unit (Fig. 3A, circuit 303) and a plurality of triggering elements (Fig. 3A, triggers A and B), and one of the triggering elements corresponding to the selected operating mode is selected to connect to the circuit unit for triggering the circuit unit to output the electrical signal (Fig. 3B & [0057] triggering A or B modifies voltage value detected by circuit 303 facilitating function selection. The examiner understands either trigger A or B could correspond to selecting an operating mode).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mode switch (42) of Bamberger and incorporate a pin-shared trigger circuit (Fig. 3A) as taught by Chen in order to reduce hardware cost and power consumption through a shared pin design (see Chen at [0011]).
Regarding Claim 3, Bamberger modified by Chen teaches the range finder according to Claim 2. Chen further teaches: the triggering elements comprise an open-circuit component (Fig. 3A, switches S1 and S2. The examiner understands a switch inherently has two selectable states, open and closed); an open circuit is created at a terminal of the circuit unit connected to the open-circuit component when what is selected from the triggering elements is the open-circuit component (The examiner understands as Z1 and S1 are in series, their position in the schematic may be swapped without unexpected results, connecting S1 with the terminal of circuit 303. Z2 and S2 follows the same analysis).
Regarding Claim 4, Bamberger modified by Chen teaches the range finder according to Claim 3. Chen further teaches: the triggering elements further comprise a short-circuit component (Fig. 3A, switches S1 and S2. The examiner understands a switch inherently has two selectable states, open and closed/shorted); a short circuit is created at a terminal of the circuit unit connected to the short-circuit component when what is selected from the triggering elements is the short-circuit component (The examiner understands as Z1 and S1 are in series, their position in the schematic may be swapped without unexpected results, connecting S1 with the terminal of circuit 303. Z2 and S2 follows the same analysis).
Regarding Claim 5, Bamberger modified by Chen teaches the range finder according to Claim 4. Chen further teaches: the triggering elements further comprise an electrical component (Fig. 3A, impendences Z1 and Z2); the electrical component and a portion of the circuit unit are connected in parallel to provide an equivalent resistance when what is selected from the triggering elements is the electrical component (Fig. 3B, equivalence resistance changes voltage drop according to triggered elements).
Regarding Claim 6, Bamberger modified by Chen teaches the range finder according to Claim 2. Chen further teaches: the triggering elements comprise a short-circuit component (Fig. 3A, switches S1 and S2. The examiner understands a switch inherently has two selectable states, open and closed/shorted); a short circuit is created at a terminal of the circuit unit connected to the short-circuit component when what is selected from the triggering elements is the short-circuit component (The examiner understands as Z1 and S1 are in series, their position in the schematic may be swapped without unexpected results, connecting S1 with the terminal of circuit 303. Z2 and S2 follows the same analysis).
Regarding Claim 7, Bamberger modified by Chen teaches the range finder according to Claim 5. Chen further teaches: the triggering elements further comprise an electrical component (Fig. 3A, impendences Z1 and Z2); the electrical component and a portion of the circuit unit are connected in parallel to provide an equivalent resistance when what is selected from the triggering elements is the electrical component (Fig. 3B, equivalence resistance changes voltage drop according to triggered elements).
Regarding Claim 8, Bamberger modified by Chen teaches the range finder according to Claim 3. Chen further teaches: the triggering elements further comprise an electrical component (Fig. 3A, impendences Z1 and Z2); the electrical component and a portion of the circuit unit are connected in parallel to provide an equivalent resistance when what is selected from the triggering elements is the electrical component (Fig. 3B, equivalence resistance changes voltage drop according to triggered elements).
Regarding Claim 9, Bamberger modified by Chen teaches the range finder according to Claim 3. Bamberger/Chen may not explicitly teach: wherein the open-circuit component comprises plastic or rubber. However, it is well known in the art and would have been an obvious matter of design choice to incorporate a non-conductive material, such as plastic or rubber, to prevent the flow of current in an open-circuit. 
Regarding Claim 10, Bamberger modified by Chen teaches the range finder according to Claim 4. Bamberger/Chen may not explicitly teach: wherein the short-circuit component comprises copper or silver. However, it is well known in the art and would have been an obvious matter of design choice to incorporate a conductive material, such as copper or silver, to facilitate the flow of current in a closed/short-circuit. 
Regarding Claim 11, Bamberger modified by Chen teaches the range finder according to Claim 5. Chen further teaches: wherein the electrical component comprises a resistor (Fig. 3A, impendences Z1 and Z2. The examiner understands impedance represents the effective resistance and naturally includes a resistor).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bamberger in view of Martin A. Kits van Heyningen et al. (US 5020902, hereinafter “Heyningen”).
Regarding Claim 13, Bamberger teaches the range finder according to Claim 1. 
Bamberger may not explicitly teach; however, Heyningen, in the same field of invention, teaches: wherein the image capturing module comprises an objective lens unit (Fig. 3, opening 30 & Col. 3, Line 9-12 “covered with optical glass”. The examiner understands the optical glass at opening 30 to be the objective lens), an erecting unit (Optical system 31 & Col. 3, Lines 12-15) and a display unit (Display 22), the objective lens unit is configured to receive the first light beam (Inherent, as light from an object enters initially though optical glass at opening 30), the erecting unit is configured to convert the first light beam into an erecting image and focus the erecting image (Col. 3, Lines 12-15, “optical system 31 which includes at least a focusing lens 32 and may also include one or more inverting prisms”) on the display unit (illustrated in Fig. 3), and the display unit is configured to display the image of the object and value of the distance between the range finder and the object (Figs. 4-6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand upon the teachings of Bamberger and incorporate the optical elements and transparent display as taught by Heyningen in order to provide a user ease through a built-in display offering simultaneous object viewing and range reading (see Heyningen in Col. 1, Lines 45-53).
Regarding Claim 14, Bamberger modified by Heyningen teaches the range finder according to Claim 13. Heyningen further teaches: wherein the image capturing module further comprises an eyepiece unit, through which the image of the object displayed by the display unit is observed (Fig. 3, eyepiece 36).
Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
York (US 20110021293 A1) which discloses a modular rangefinder to provide adjustable functionality specific to golfing and hunting. 
Chang (US 20180135979 A1) which discloses a mode-switchable multi-functional rangefinder. 
Nonaka (US 5848301 A) which discloses a range finder with a switching circuit used to select between active and passive autofocus modes. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGQING QI whose telephone number is (571)272-1078. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUQING XIAO can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.Q./           Examiner, Art Unit 3645                                                                                                                                                                                             /YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645